DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Applicant’s arguments and amendments filed 1/26/2021 have been entered.
2. Claims 1, 3, 5-7, 14 and 15 have been amended.
3. Claims 2 and 4 are cancelled.
4. The objections to claims 6 and 13 are withdrawn in view of Applicant’s amendments.
5. The rejection of claim 7 under 35 USC 112b is withdrawn in view of Applicant’s amendment.
6. The rejection of claims 1, 3 and 5 under 35 USC 102 is withdrawn in view of Applicant’s amendments to the claims.
7. In view of Applicant’s amendments to claims 1, 3 and 5 the previous 35 USC 103 rejections have been amended to address the incorporation of the limitations of claim 4 into claim 1.
8. Claims 1, 3 and 5-15 are examined in the instant application.

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 is not grammatically correct. In line 1 the word “and” should be inserted before the phrase “a portion”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3 and 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1, 3 and 5 are directed to a naturally occurring product, i.e. a gene encoding a modified bagworm fibroin H chain and a portion of a gene encoding a silkworm fibroin H chain. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed product is drawn to using a naturally occurring nucleic acid sequence and the term “modified” does not add a meaningful limitation to the claimed gene since the specification does not teach any modification of the gene encoding the amino acid sequences set forth in SEQ ID NOs: 5, 7 and 9 as recited in the claims.
Regarding SEQ ID NOs 5, 7, and 9, these each comprise at least one repeat of the amino acid sequence set forth in SEQ ID NO: 1. Further, each claim recites the term “an amino acid sequence derived from”, which encompasses any amino acid in size and sequence that is derived from the amino acid sequence set forth in SEQ ID NOs 5, 7 and 9. The only requirement is that there is an addition, deletion or substitution to the derived sequence. In this regard, the art below teaches additions to the GAGAGAGSGAGAG sequence from SEQ ID NO: 1 and thus would encompass a product of nature as set forth below.
Regarding the limitation of “a portion of a gene encoding a silkworm fibroin H chain” (previously cited in cancelled claim 4), this also encompasses any sequence of nucleotides, i.e. two nucleotides, from a silkworm fibroin H chain. For example, Zhou et al. (2000, Nucleic Bombyx mori fibroin heavy chain gene (see Figs. 2 and 3), which comprises the sequence GAG, which would encompass a portion of a gene encoding a silk fibroin H chain.
	The specification teaches in Example 1 on pg. 33 that they obtained the claimed gene from sequencing the wild-type bagworm Eumeta japonica.
	Regarding modification, the specification teaches “The term “modified Fib H” as used herein refers to an artificially modified Fib H, which is composed of an amino acid sequence different from that of the wild-type Fib H. Examples of the modified Fib H include a mutant Fib H derived from the amino acid sequence of Fib H having an addition, a deletion and/or a substitution of one or a plurality of amino acids, and a chimeric Fib H obtained by a fusion of amino acid sequences of Fib H derived from insects of two or more different species.” (parag. 26).
	However, as set forth below, the gene encoding the amino acid sequence set forth in SEQ ID NOs 5, 7 and 9 (comprising repeats from SEQ ID NO: 1) is naturally occurring and is not different from the wild type Fib H. Again, the specification does not teach what modifications were made to the gene recited in the clams to produce a “modified” amino acid sequence which is different from a wild-type sequence. While modification of the gene may be a goal of the invention, this modification is not present in the claimed gene. Rather, as taught below, the gene and the amino acid sequence it encodes are naturally occurring and known in the art.
Specifically, as taught by Tsubota et al. (2020, Insect Sci., Vol. 0, pgs. 1-16) the gene encoding the fibroin H chain set forth in claim 1 is naturally occurring (see Abstract) and this sequence is set forth in Genbank as accession number LC507818.1. 

    PNG
    media_image1.png
    622
    830
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    222
    1521
    media_image2.png
    Greyscale

Further, it should be noted that the art teaches that the amino acid sequence set forth in SEQ ID NO: 1 (which is repeated in SEQ ID NOs: 5, 7 and 9) is a well-known and characterized sequence that makes up the fibroin H chain among Lepidopteran species (the recited bagworm is a member of Lepidoptera).
For example, Fu et al. (2009, Chem. Commun., pgs. 6515-6529) teaches that “The complete sequence of the H-chain of B. mori fibroin (Fig. 1) is composed of a highly repetitive and glycine-rich core flanked by nonrepetitive ends.7 For ease of description, this repetitive core is often ‘segmented’ into four types of motifs: GAGAGS, tyrosine-containing segments, GAAS, B. mori silk.” (pg. 6516 col.1 lines 7-15). 
The sequence set forth in SEQ ID NOs: 5, 7 and 9 is taught in Fig. 1 of Fu (reproduced in part below).

    PNG
    media_image3.png
    542
    684
    media_image3.png
    Greyscale

Additionally, the art teaches that the fibroin H chain is conserved, particularly the GAGAGS repeat, among species of Lepidoptera (both bag worms and silkworms are members) Sehnal et al., 2004, Biomacromolecules, Vol. 5, pgs. 666-674, see Abstract and ref. as a whole).
Further, the nucleic acid sequence encoding the bagworm fibroin H chain is known in the art. See Kittleson et al. who teach a gene encoding a bagworm fibroin H chain (SEQ ID NO: 2246) which is 100% identical to the nucleic acid sequence encoding the amino acid sequence set forth in SEQ ID NO: 1 (which is repeated in SEQ ID NOs: 5, 7 and 9).

    PNG
    media_image4.png
    265
    540
    media_image4.png
    Greyscale

Accordingly, the claimed product is directed to a law of nature. Thereby, having determined that the claim involves a law of nature, it is then determined whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to “transform the nature of the claim’ into a patent-eligible application.
The steps in addition to the judicial exceptions are the steps of “modifying” a gene. However, this step does not appear to modify the naturally occurring sequence since the art teaches that the sequence is naturally occurring. Thus the "modification" step does NOT add significantly more to the judicial exceptions recited in the claims. 

In Prometheus, the Court found that "[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself." Additionally, "conventional or obvious" "[pre]solution activity" is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law". Flook, 437 U. S., at 590; see also Bilski, 561 U. S., at __ (slip op., at 14) ("[T]he prohibition against patenting abstract ideas 'cannot be circumvented by'.., adding 'insignificant post-solution activity'" (quoting Diehr, supra, at 191-192)).
The Court also summarized their holding by stating "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately."  


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

An examination of Step 2A in the revised 101 guidance, with respect to the claimed invention, the answer is yes since the claimed invention is drawn to a naturally occurring product (judicial exceptions), in the instant case this naturally occurring product is a gene encoding a bagworm fibroin H chain set forth in SEQ ID NOs: 5, 7 and 9.
	An examination of Step 2B, the answer is no with respect to the claimed invention. There are no other additional elements recited in the claims that would amount to significantly more than the judicial exceptions. 
Thus, there are no additional components which impart any additional element or structural limitations to the recited claim. It is only the judicial exceptions themselves that are analyzed under 101 and in this case all of the components in the claimed product is drawn to a naturally-occurring nucleic acid sequence and thus qualify as a judicial exception. 
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter. 
Response to Arguments
Applicant’s Arguments
Applicants argue in amendment that claim 4, directed to "[t]he gene according to claim 1, comprising a portion of the gene encoding a silkworm fibroin H chain," was not rejected on this ground. Claim 1 is now amended to include this requirement that the subject modified bagworm fibroin H chain gene comprises "a portion of the gene encoding a silkworm fibroin H chain..."
Claim 1 is now clearly directed to a non-naturally occurring modified gene, thus obviating this ground of rejection.
Examiner’s Response
While Applicant’s arguments have been fully considered they are not found persuasive. As set forth above, the limitation regarding the claimed gene comprising a portion of a gene encoding a silkworm fibroin H chain would be a product of nature since this encompasses any portion of the gene encoding a silkworm fibroin H chain. As taught by Zhou, there are portions of the silkworm fibroin H chain encoded by the gene encoding the bagworm fibroin H chain and thus this limitation and the claims are directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kittleson et al. (WO 2015/042,164 A2, published 3/26/2015) in view of Asakura et al. (2003, Biomacromolecules, Vol. 4, pgs. 815-820), Reddy et al. (2010, J. Mater. Sci., Vol. 45, pgs. 6617-6622) and Zhou et al. (2000, Nucleic Acids Res., Vol. 28(12), pgs. 2413-2419). 
Regarding claim 1, 3 and 5, Kittleson et al. teach a gene encoding a bagworm fibroin H chain (SEQ ID NO: 2246) which is 100% identical to the nucleic acid sequence encoding the amino acid sequence set forth in SEQ ID NO: 1. 
As set forth in the specification, SEQ ID NOs: 5, 7 and 9 comprise repeats of the sequence set forth in SEQ ID NO: 1. Each of SEQ ID NOs, 5, 7 and 9 comprise the repeat GGAGA, which would meet the limitation of an amino acid sequence derived from the amino sequence in SEQ ID NOs 5, 7, or 9 having a substitution of one or a plurality of amino acid(s).

    PNG
    media_image4.png
    265
    540
    media_image4.png
    Greyscale

	Kittleson teaches that silk sequence generally contain one repeat domain and that these domains can be repeated to build the silk (pg. 12 parag. 0060).

Kittleson does not teach:
(i) a gene encoding a modified bagworm fibroin H chain comprising a portion that encodes a silkworm fibroin H chain.

(i) Regarding chimeric silkworm silk, Asakura et al. teach synthesis and characterization of a chimeric silk comprising silk fibroin from Samia Cynthia ricini and silk fibroin from the silkworm B. mori (see Abstract).
Asakura teaches “Silks are of interest from fundamental and applied directions because of the unique synthesis and processing features of this family of proteins, as well as the unusual structural and functional properties of the fibers.1-3 In addition, because of the unique mechanical properties, as well as biodegradability, thermostability, and biocompatibility, silks are being actively pursued as new biomaterials for enzyme immobilization and scaffolds for tissue engineering” (pg. 815 col. 1 parag. 1).
Asakura continues to teach “a silklike protein chimera that combines motifs from two different species of silkworm was generated to improve solubility in water and to examine the control of structural features. The protein mainly consists of the following two sequences: polyalanine sequences found in S. c. ricini silk fibroin,20 and the sequence GVGAGYGAGAGYGVGAGYGAGVGYGAGAGY found in B. mori silk fibroin” (pg. 815 col. 2 parag. 2 lines 1-8).

	Regarding properties of bagworm silk, Reddy et al. teach that bagworm silk is similar to B. mori but finer than wild-type silks as well having better stability to thermal degradation than B. mori silk. (pg. 6622 and Fig. 3).
Regarding the nucleic acid sequence encoding the silkworm (B. mori) fibroin H chain, Zhou et al. teach the nucleic acid sequence for the fibroin H chain produced by B. mori has been published under Accession No. AF226688 (see pg. 2413).
Thus at the time of filing the ordinary artisan would have found it prima facie obvious to combine the teachings of Kittleson regarding the nucleic acid sequence for the bagworm fibroin H chain with the teachings of Akasura regarding the advantages of chimeric silk sequences and with Reddy regarding the advantages of silk produced by bagworms and with the teachings of Zhou regarding the nucleic acid sequence encoding the silkworm B. mori fibroin H chain to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a combination since Akasura teaches that there are advantages to producing chimeric silk and that a chimeric approach provides a useful pathway to understanding of sequence and structure of silks for materials science and engineering applications. Further motivation is provided by Reddy who teaches that bagworm silk provides properties such as a higher stability to thermal degradation B. mori silk, however B. mori silk is finer. Thus the ordinary artisan, following the guidance and teachings of Akasura would be motivated to combine the properties of increased thermal stability of bagworm silk with the finer silk produced by silkworms.
	There would have been a reasonable expectation of success that the gene encoding the bagworm fibroin H chain could be combined with the gene encoding the silkworm fibroin H chain since the nucleic sequences forth both H chains were known in the art and Akasura teaches how to combine nucleic acid sequences encoding fibroin polypeptides.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.
Response to Arguments
Applicant’s Arguments
Applicants argue in amendment that as noted above, claim 4 is not rejected on this ground. Claim 1 is now amended to include this requirement that the subject modified bagworm fibroin H chain gene is modified by comprising "a portion of the gene encoding a silkworm fibroin H chain..." The gene of claim 1 can no longer be interpreted as 100% identical to SEQ ID NO: 1, thus obviating this ground of rejection obviating this ground of rejection.
Examiner’s Response
While Applicant’s arguments have been fully considered they are not found persuasive. As set forth above in the amended 103 rejection, the claimed gene is obvious over the art of record.


s 6-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kittleson et al. (WO 2015/042,164 A2, published 3/26/2015) in view of Asakura et al. (2003, Biomacromolecules, Vol. 4, pgs. 815-820), Reddy et al. (2010, J. Mater. Sci., Vol. 45, pgs. 6617-6622) and Zhou et al. (2000, Nucleic Acids Res., Vol. 28(12), pgs. 2413-2419) as applied to claims 1, 3 and 5 above, and further in view of Imamura et al. (2003, Genetics, Vol. 165, pgs. 1329-1340) and and Fu et al. (2009, Chem. Commun., pgs. 6515-6529).
Kittleson, Asakura, Reddy and Zhou are relied upon above in teaching a gene encoding a modified bagworm fibroin H chain and a portion of the gene encoding a silkworm fibroin H chain.
Kittleson, Asakura, Reddy and Zhou do not teach:
(i) an expression vector comprising said gene and a method of producing a transgenic silkworm.

	Regarding claims 6, 10 and 11, Imamura et al. teach a vector comprising a promoter (fibroin L chain) driving expression of a gene encoding GFP (the gene encoding GFP is downstream of the promoter) (see Abstract and pg. 1330 col. 2 bridge pg. 1331 col. 1 parags. 1-3).
	Regarding claims 8 and 9, Imamura teaches that the transcriptional regulator is GAL4 and the promoter targeted by the transcriptional promoter is UAS (see Abstract and pg. 1330 col. 2 bridge pg. 1331 col. 1 parags. 1-3).
	Specifically, Imamura teaches “The GAL4/UAS system has certain advantages. First, it enables one to analyze simultaneously the effects of a single transgene selectively in different tissues and at different developmental stages. Conversely, it can also be used to study several 
	Regarding claims 12 and 13, Imamura continues to teach that “In this study, we demonstrate the feasibility of using the GAL4/UAS system in combination with the piggyBac transposon vector in the silkworm, by showing that the green fluorescent protein (GFP) gene is expressed in a predictable tissue-specific pattern in the progeny of crosses between the GAL4 and UAS-GFP lines.” (pg. 1330 col. 1 parag. 3 lines 1-6).
	Regarding claim 14, Imamura teaches introducing their vector into a silkworm and then selecting the transduced silkworm via GFP expression (pg. 1331 col. 1 parag. 4 and Figs. 2 and 4, reproduced below).

    PNG
    media_image6.png
    368
    980
    media_image6.png
    Greyscale

	Regarding claim 15, Imamura teaches “FiL-GAL4 X UAS-GFP crosses showed GFP expression in the posterior silk gland, in which the endogenous FiL gene is normally expressed” and selecting transgenic silkworms from progenies after the cross (Abstract lines 12-13, pg. 1332 bridge pg. 1333-1335 and Fig. 3 reproduced below).
	


    PNG
    media_image7.png
    761
    575
    media_image7.png
    Greyscale

	Imamura concludes by teaching that “in the near future we will be able to develop novel systems that employ the GAL4/UAS system for gene discovery and gene functional analysis in the silkworm. Once such systems are constructed, they will contribute to the advance of functional genomics for the silkworm and to comparative and functional genomics for lepidopteran species.” (pg. 1339 col. 1 parag. 1 lines 9-15).

 Regarding a plurality of the amino acid sequences set forth in SEQ ID NO: 1 in claim 7, this would be obvious in view of Fu et al. teaching that “The complete sequence of the H-chain B. mori fibroin (Fig. 1) is composed of a highly repetitive and glycine-rich core flanked by nonrepetitive ends.7 For ease of description, this repetitive core is often ‘segmented’ into four types of motifs: GAGAGS, tyrosine-containing segments, GAAS, and non-repetitive segments. The repeating stretch of GAGAGS, dominating the repetitive core, is widely accepted as the building block for β-sheet crystallites in the B. mori silk.” (pg. 6516 col.1 lines 7-15 and Fig. 1). 
As set forth above, Imamura teaches placing a gene such as GFP downstream of the fibroin L chain promoter, thus placing a gene encoding a plurality of the amino acid sequence set forth in SEQ ID NO: 1 would be obvious.
Thus at the time of filing the ordinary artisan would have found it prima facie obvious to combine the teachings of Kittleson, Asakura, Reddy and Zhou regarding a gene encoding a modified bagworm fibroin H chain and a portion of a gene encoding a silkworm fibroin H chain with the teachings of Imamura regarding a transgenic silkworm comprising the GAL4/UAS expression system for expressing a gene of interest with the teachings of Fu regarding a plurality of amino acid sequence that make up silk to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a combination since the expression system of Imamura is designed for functional analysis of genes of interest in the silkworm. Further motivation is provided by Reddy to substitute the gene encoding the bagworm fibroin H chain for the gene encoding GFP of Imamura since Reddy teaches that bagworm silk has a higher thermal degradation point than wild-type and B. mori silks and the ordinary artisan can use the transgenic silkworm of Reddy to study the bagworm fibroin H chain function and expression using the GAL4/UAS expression system. Additional motivation is 
	There would have been a reasonable expectation of success that the gene encoding the bagworm fibroin H chain could be substituted for the gene encoding GFP of Imamura, since Imamura teaches that their GAL4/UAS expression system was designed to study genes of interest.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.
Response to Arguments
Applicant’s Arguments
Applicants argue in amendment that as noted above, claim 4 is not rejected on this ground. Claim 1 is now amended to include this requirement that the subject modified bagworm fibroin H chain gene is modified by comprising "a portion of the gene encoding a silkworm fibroin H chain..." The gene of claim 1 can no longer be interpreted as 100% identical to SEQ ID NO: 1, thus obviating this ground of rejection obviating this ground of rejection.
Examiner’s Response
While Applicant’s arguments have been fully considered they are not found persuasive. As set forth above in the amended 103 rejection, the claimed gene, vector and method are obvious over the art of record.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 1-571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID A MONTANARI/Examiner, Art Unit 1632